DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1-20, filed 08/21/2020, are currently pending and are under consideration.
Specification
The use of the term Bluetooth in par. [0031], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 10 and 20 are objected to because of the following informalities:  
Claims 10 and 20 recite the abbreviation “EMR”. It should read “electronic medical record”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10 and 20, it is unclear what is meant by “an EMR plug-in”. No guidance has been provided in Applicant’s specification. For examination purposes, it will be understood that displaying the notification as an EMR plug-in means a notification that is displayed on a workstation, as stated in par. [0055] of Applicant’s specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a system and method for determining risk of sepsis. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04. The instant claims are evaluated according to such analysis. 
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claim 1 is directed towards a system and claim 11 is directed towards a method, and thus meet the requirements for step 1. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
	Claims 1 and 11 recite a sepsis monitoring system and method for determining risk of sepsis by determining an initial sepsis risk score, updating the score based on patient data, determining risk of sepsis based on the updated score, and notifying caregivers of the sepsis risk. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claim 1 recites an abstract idea of a mental process. 
Claim 1 recites an abstract idea of a mental process. The limitation of determining risk of sepsis, as drafted in claim 1, under its broadest reasonable interpretation, covers performance of the steps the system performs in the mind, but for the recitation of a generic processor and memory. For example, determining risk of sepsis can include a health care provider determining an initial sepsis risk, updating the risk based on patient data, determining whether the patient will develop sepsis based on the updates risk, and notifying health care providers of the risk. Other than reciting a generic processor and  memory, nothing in the elements of the claims precludes the step from practically being performed in the mind. 
Claim 11 recites an abstract idea of a mental process. The limitation of a method for determining risk of sepsis, as drafted in claim 11, under its broadest reasonable interpretation, covers performance of the steps the system performs in the mind, but for the recitation of a generic processor and memory. For example, determining risk of sepsis can include a health care provider determining an initial sepsis risk, updating the risk based on patient data, determining whether the patient will develop sepsis based on the updates risk, and notifying health care providers of the risk. Other than reciting a generic processor and memory, nothing in the elements of the claims precludes the step from practically being performed in the mind. 
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	The additional elements of a processor and memory are recited at a high level of generality (i.e. as a generic processor and memory) such that they amount to no more than mere instructions to apply the exception using generic computer components. 
	Accordingly, the additional elements do not integrate the abstract idea into a practical application. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor and memory amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7, 9-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gajic et al. (US Patent Application Publication 2011/0137852 – APPLICANT CITED ON 12/22/2020 IDS), hereinafter Gajic.
Regarding claims 1 and 11, Gajic teaches a sepsis monitoring system (e.g. Abstract) comprising: a processor and a non-transitory computer-readable storage medium storing instructions (e.g. Par. [0072]: processor 402 and memory 404) that, when executed by the processor, cause the sepsis monitoring system to: determine an initial sepsis risk assessment score (e.g. Par. [0007]: “determine whether the patient is likely to be suffering from dangerous probability of sepsis”); automatically and continuously update the sepsis risk assessment score using a sepsis risk assessment model that receives vital signs data, electronic medical records data, and admissions data to continuously update the sepsis risk assessment score (e.g. Pars. [0035]-[0036]: data is extracted automatically on a periodic basis to evaluate sepsis risk using a formula, the data received includes patient temperature, heart rate, respiration rate, and data from the electrical medical report); determine whether the patient is likely to develop sepsis based on the updated sepsis risk assessment score (e.g. Par. [0035]: evaluating sepsis risk); and in response to determining that the patient is likely to develop sepsis, generate a notification to drive an early intervention by one or more caregivers (e.g. Par. [0035]: “an alert is generated if a predetermined score is exceeded”).
Regarding claims 3 and 12, Gajic further teaches wherein the updated sepsis risk assessment score is based at least in part on heart rate, respiratory rate, blood pressure, or blood oxygen saturation (e.g. Pars. [0053]-[0054]: sepsis determination is made based on patient data such as heart rate, respiratory rate, and blood pressure).
Regarding claims 4 and 13, Gajic further teaches wherein the updated sepsis risk assessment score is based at least in part on a change in heart rate, a change in respiratory rate, a change in blood pressure, and a change in blood oxygen saturation above or below a baseline level (e.g. Pars. [0053]-[0054]: sepsis determination is made based on patient data such as heart rate, respiratory rate, and blood pressure; Par. [0035]: “an alert is generated if a predetermined score is exceeded”).
Regarding claim 5, Gajic further teaches wherein the vital signs data is acquired from at least one of a spot monitor device, a wearable device, or a mattress pad device (e.g. Par. [0053]: bed side patient monitors are used to acquire patient data).
Regarding claim 7, Gajic further teaches wherein the sepsis risk assessment score is a numerical value, and the notification driving the early intervention is generated in response to the sepsis risk assessment score exceeding a threshold value (e.g. Par. [0035]: a sepsis risk score is generated and an alert is generated if a predetermined score threshold is exceeded).
Regarding claims 9 and 15, Gajic further teaches wherein the notification is displayed on one or more workstations within a healthcare facility (e.g. Par. [0007]: notifying a caregiver; Par. [0040]: notifying the physician/nurse; Par. [0071]: computer device can be workstations).
Regarding claims 10 and 20, as best understood (see rejection under 35 U.S.C. 112(b) above), Gajic further teaches wherein the notification is displayed as an EMR plug-in (e.g. Par. [0007]: notifying a caregiver; Par. [0040]: notifying the physician/nurse; Par. [0071]: computer device can be workstations).
Regarding claim 14, Gajic further teaches comparing the updated sepsis risk assessment score to a threshold value, and the generating the notification when the updated sepsis risk assessment score exceeds the threshold value (e.g. Par. [0035]: a sepsis risk score is generated and an alert is generated if a predetermined score threshold is exceeded).
Regarding claim 16, Gajic further teaches using a sepsis risk assessment model to automatically and continuously determine the updated sepsis risk assessment score (e.g. Pars. [0035]-[0036]: data is extracted automatically on a periodic basis to evaluate sepsis risk using a formula).
Regarding claim 17, Gajic further teaches continuously inputting vital signs data, electronic medical records data, and admissions data into the sepsis risk assessment model to continuously determine the sepsis risk assessment score (e.g. Pars. [0035]-[0036]: data is extracted automatically on a periodic basis to evaluate sepsis risk using a formula, the data received includes patient temperature, heart rate, respiration rate, and data from the electrical medical report).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gajic et al. (US Patent Application Publication 2011/0137852 – APPLICANT CITED ON 12/22/2020 IDS), hereinafter Gajic, as applied to claims 1 and 11 above, and further in view of Patek (US Patent Application Publication 2019/0125241).
Claims 1 and 11 are anticipated by Gajic as indicated above. Regarding claims 2 and 18, Gajic fails to teach wherein the vital signs data includes a change over time, a standard deviation, a maximum value, or a difference from a 24 hour moving average. Patek, in a similar field of endeavor, teaches patient monitoring or tracking of sepsis-related indicators. Patek teaches it is known for the vital sign data to include a change over time (e.g. Fig. 1: monitoring the change of heart rate and respiration rate over time). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gajic to include the vital sign data being a change over time as taught by Patek in order to provide the predictable results of improved sepsis risk detection (e.g. Par. [0057]).
 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gajic et al. (US Patent Application Publication 2011/0137852 – APPLICANT CITED ON 12/22/2020 IDS), hereinafter Gajic, as applied to claim 1 above, and further in view of Xu et al. (US Patent Application Publication 2017/0147770 – APPLICANT CITED ON 12/22/2020 IDS), hereinafter Xu.
Claim 1 is anticipated by Gajic as indicated above. Regarding claim 6, Gajic further teaches the notification is generated in response to the sepsis risk assessment score being classified as high risk or medium risk (e.g. Par. [0035]: an alert is generated after a predetermined threshold is crossed, therefore the sepsis risk is considered high). However, Gajic fails to teach the sepsis risk assessment score is classified in a risk stratification as low risk, medium risk, or high risk. Xu is directed towards critical care patient monitoring. Xu teaches it is known to classify risk scores as high, medium, or low (e.g. Par. [0018]) in order to inform a caregiver of patient condition. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gajic to include classifying the risk as high, medium, or low as taught by Patek in order to provide the predictable results of informing a caregiver of patient condition. 
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gajic et al. (US Patent Application Publication 2011/0137852 – APPLICANT CITED ON 12/22/2020 IDS), hereinafter Gajic, as applied to claims 1 and 11 above, and further in view of Singer et al. (International Publication WO 2019/025901 – APPLICANT CITED ON 12/22/2020 IDS), hereinafter Singer.
Claims 1 and 11 are anticipated by Gajic as indicated above. Regarding claims 8 and 19, Gajic fails to disclose wherein the sepsis risk assessment model is built using one or more machine learning techniques. Singer, in a similar field of endeavor, is directed towards systems and methods of predicting onset of sepsis. Singer teaches it is known to build a sepsis risk model using one or more machine learning techniques (e.g. Par. [0005]: a classifier is generated for predicting likelihood of sepsis; Par. [0020]: examples of what machine learning algorithm the classifier can be). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gajic to include the model using machine learning techniques as taught by Singer in order to provide the predictable results of accurately determining risk of sepsis. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Amarasingham et al. (US 2015/0025329) is directed towards patient care surveillance that comprises a model to predict the risk of events such as sepsis. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792